Citation Nr: 1750408	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a service-connected acquired psychiatric disorder, to include unspecified trauma and stressor related disorder (UTSRD), formerly identified as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from October 1990 to December 1992, to include service in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in which the RO granted the Veteran's application to reopen a claim of entitlement to service connection for PTSD and granted the claim at a rating of 10 percent disabled.

In a November 2010 notice of disagreement, the Veteran requested that jurisdiction over the claim be transferred to the RO in Indianapolis, Indiana.  

In March 2017, the RO recharacterized the Veteran's service-connected disability from PTSD to "unspecified trauma and stressor related disorder."  In any event, the Veteran's 10 percent disability rating for his service-connected psychiatric disability remained unchanged.  

The Board also notes that the Veteran has perfected an appeal as to the following issues: entitlement to an increased rating for hearing loss of the right ear and entitlement to service connection for hearing loss of the left ear, headaches, a sleep condition, pseudofolliculitis barbae, and a lumbosacral spine strain claimed as a low back injury.  To date, these issues have not yet been certified to the Board by the RO, it appears the RO is still working on the issues.  Therefore the Board will not take jurisdiction of these issues at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran's medical record shows a history of treatment for service-connected UTSRD as well as nonservice-connected cocaine use disorder and alcohol use disorder.  See, e.g., VA Disability Benefits Questionnaire, April 14, 2015.  The April 2015 VA examiner noted that the Veteran's drug use was recreational and unrelated to the Veteran's service-connected psychiatric disability, which manifested in only mild symptomatology.  In September 2017, the Veteran's attorney has submitted medical evidence and argument suggesting that the Veteran's substance abuse disorders are related to his service-connected UTSRD.  See, e.g., the medical opinion of Dr. H.H.D., noting that the Veteran has admitted to self-medicating his PTSD with drug use.  In addition, the Veteran has exhibited more serious symptoms, to include suicidal ideation and aggressive behavior, that have not been clearly attributed to service-connected UTSRD or nonservice-connected substance abuse.  In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board believes a VA examination should be scheduled to assess the current severity of the Veteran's service-connected psychiatric disability, to include consideration as to whether the Veteran's nonservice-connected cocaine and alcohol use disabilities were caused or aggravated by his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at VA facilities since February 2017, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA psychiatric examination to assess the current severity of his service-connected UTSRD.  

The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Upon review of the record and after examination of the Veteran, the examiner should respond to each of the following:

A)  Is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the Veteran's cocaine and/or alcohol abuse disorder is caused or aggravated by the Veteran's service-connected psychiatric disorder (UTSRD)?  In your response please comment upon the report noted by Dr. H.H.D. (submitted by the Veteran's attorney in September 2017) that the Veteran admitted to self-medicating his PTSD with drug use.

B)  If the answer to the question in (A) is "no," to the extent possible, please distinguish all symptoms associated with the Veteran's service-connected UTSRD and those associated with cocaine and alcohol abuse disorder.  In particular, the examiner should discuss the Veteran's history of aggressive behavior and suicidal ideation, and describe whether such are manifestations of his service-connected UTSRD, his substance abuse disorder, or other cause.

In answering these questions, the examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




